BUSSEY, Judge.
Joseph Jackmon was charged, tried and convicted in the District Court of Logan County, .Oklahoma, for the crime of Grand Larceny, was sentenced to serve a term of two years imprisonment in the State Penitentiary at McAlester, Oklahoma, said sentence being suspended during his good behavior, and from that judgment and sentence a timely appeal has been perfected to this Court.
No briefs were ever filed within the time provided by the rules of this Court, or any valid extension thereof, and the same was summarily submitted on the 31st day of January, 1967, under the provisions of Rule 9 of this Court. Under these circumstances we follow the rule that where no briefs are filed, or when an appearance is not made, the cause will be
*668submitted and examined for fundamental error only.
We have carefully examined the pleadings and testimony, rulings and instructions of the court and are of the opinion that there was no error committed during the course of this trial sufficient to justify this Court in modifying or reversing the judgment and sentence imposed. The judgment and sentence is accordingly affirmed.
NIX, P. J., and BRETT, J., concur.